In the petition of the widow, Mary Dirr Wengert, for a rehearing, our attention is called to the statement made in the opinion rendered in this case to the effect that Philip A. Wengert received $1,000 for the homestead stock that he disposed of after the death of his first wife. The fact is that, on the 1st of February, 1926, more than five years after the death of his first wife, Philip A. Wengert surrendered the certificate for $1,000 worth of stock, which belonged to the first community, and received a check for $475 and a new certificate for $500 of par value of stock. On the 15th of October, 1931, he surrendered the certificate for $500 of stock and received a new certificate for the same amount of stock in the name of his wife, Mary D. Wengert; which certificate was yet outstanding when this case was tried. The original stock certificate was dated June 8, 1920, and was therefore issued during the lifetime of the first Mrs. Wengert. The judge who tried the case fixed the indebtedness due to the sons of Mrs. Wengert at $500, because the evidence showed *Page 494 
that the stock was worth $1,000 when the first Mrs. Wengert died, as well as when Philip A. Wengert disposed of it for his own account.
With this explanation, the widow's application for a rehearing, as well as the application of the defendants, appellees, is denied.